DISSENTING OPINION
Royse, J.
I do not agree with the majority opinion in this case. Every Appellate Tribunal in this country which has passed on the question presented here has reached an opposite conclusion. Appellees frankly admitted this in the oral argument of this case. They based their appeal for an affirmance on the fact that a majority of the Boards administering similar Acts had allowed compensation in this type of case. In my opinion the views of such administrative boards have little weight when they conflict with the sound logic and reasoning of the able and respectable courts which have passed on this matter.
It seems to me the majority by their opinion have completely ignored the plain language of the Legislature as to the guide which should be used in the con*587struction of our Indiana Employment Security Act. Article I of the Act being § 52-1525, Burns’ 1951 Replacement, provides as follows:
“As a guide to the interpretation and application of this act, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is declared hereby to be a serious menace to the health, morale and welfare of the people of this state and to the maintenance of public order within this state. Protection against this great hazard of our economic life. can be provided in some measure by the required and systematic accumulation of funds during periods of employment to provide benefits to the unemployed during periods of unemployment and by encouragement of desirable stable employment. The enactment of this measure to provide for payment of benefits to persons unemployed through no fault of their own, to encourage stabilization in employment, and to provide for a state employment service is, therefore, essential to public toelfare; and the same is declared to be a proper exercise of the police powers of the state.” (My emphasis)
Various terms in this provision have been construed by the Supreme Court and this Court. Walter Bledsoe Coal Co. et al. v. Review Board, etc. (1943), 221 Ind. 16, 20, 21, 46 N. E. 2d 477; White v. Review Board of Indiana Employment Security Division (1944), 114 Ind. App. 383, 389, 52 N. E. 2d 500; American Central Mfg. Corp. v. Review Board of Indiana Employment Security Division, et al. (1949), 119 Ind. App. 430, 435, 88 N. E. 2d 256; Blakely et al. v. Review Board of Indiana Employment Security Division et al. (1950), 120 Ind. App. 257, 90 N. E. 2d 353, 357 (Transfer denied).
I do not believe there is any basis in reason or logic for asserting that because the employees herein were not paid during this vacation period there would be *588such a serious menace to the health, morale and welfare of the people that public order would be endangered. If this be true, under the positive mandate of the Legislature these employees were not entitled to the benefits provided by the Act.
I cannot agree with the majority that there is such a difference in the facts in this case and those in the cases of Kelly et al. v. Administrator, Unemployment Compensation Act, et al. (1950), 136 Conn. 482, 72 A. 2d 54; In re Buffelen Lumber & Mfg. Co. et al. (1948), 32 Wash. 2d 205, 201 P. 2d 194; Claim of Rakowski (1950), 276 App. Div. 625, 97 N. Y. S. 2d 309, as to overcome the clear logic of those cases.
In the Kelly case, supra, the Supreme Court of Connecticut said, in part:
“Benefits under the Unemployment Compensation Act are payable ‘only to individuals who are unemployed and are eligible for benefits.’ . . . One may be in the employ of another even though for the time being one is on vacation. . . . The employer had the power under the contract to designate the week in which July 4 fell as a vacation period and to shut down its plant and cease work. The plaintiffs’ term of service had not come to an end; activity had only been temporarily suspended. The plaintiffs had employment to which they could and did return on a day stated. . . . The plaintiffs were not available for other employment because, normally, no one could be found to employ them for the balance of the week, considering the time it would take to process their registration for work for that week. It can hardly be said that they were in the labor market for so short a period.”
It seems to me this reasoning is based on sound principles of judicial construction.
I agree the facts in the case of Bedwell et al. v. Review Board of the Indiana Employment Security Divi*589sion et al. (1949), 119 Ind. App. 607, 88 N. E. 2d 916, are clearly distinguishable from those in this case.
As stated in the majority opinion, the case of Moen v. Director of Division of Employment (1949), 324 Mass. 246, 85 N. E. 2d 779, is practically identical to this case. In my opinion the reasoning of that case demonstrates that there the Supreme Judicial Court of Massachusetts recognized it was the duty and function of courts to construe the law and not to legislate. In that case the Massachusetts court said:
“It is plain that the claimant’s unemployment occurred as the result of a collective bargaining agreement between the company and a union of which the claimant was a member and which was the exclusive bargaining agency for those in the company’s employ. Under this agreement employees who had been in the service of the company for the required period of time were to be given vacations with pay. In order that this might be done the agreement, as noted above, permitted the company to designate ‘a period of temporary shutdown in any department... as comprising the vacation period for any employees of the department who are eligible for vacations.’ To be sure the agreement grants vacations expressly only to those who are eligible and is silent as to employees such as the claimant whose period of employment makes them ineligible for vacations with pay. But it would not, as the claimant concedes, have been feasible for the company to offer employment to him during the shutdown. Thus as to him and employees similarly situated the shutdown was in effect a vacation without pay or a leave of absence, although not designated as such in'the agreement. If that results in a hardship to the claimant it arises from the agreement rather than from a failure on the part of the company to provide ■ work.
“It is apparent that the union had been designated, in accordance with the provisions of the National Labor Relations Act, as the exclusive *590representative for all of the company’s employees ‘for the purposes of collective bargaining in respect to rates of pay, wages, hours of employment, or other conditions of employment.’ U. S. C. (1946 ed.) Title 29, §159 (a), 29 U. S. C. A. §159 (a). The right of the claimant to deal with the company with respect to these matters was surrendered to the union. The union had become the exclusive representative of all the employees of the company for the purposes of collective bargaining. (Authorities) . The claimant was bound by the agreement made on his behalf by the union to the same extent as though he had entered into it individually. He is entitled to its benefits and must accept its burdens. The claimant speaking through the union had agreed that the plant might be shut down in order that vacations could be had by the company’s employees. It cannot be said that his unemployment for that period was other than voluntary. Unemployment which is voluntary is not compensable under the employment security law. The purpose of that law is to provide compensation for those who ‘are thrown out of work through no fault of their own.’ (Authorities) The fact that the statute expressly provides that one who receives vacation allowances shall not be eligible for unemployment benefits, _§ 25(d) (2), does not in our opinion evince a legislative intent to compensate for time off of the sort obtaining here. It is to be noted that that statute also provides that no benefits shall be paid for ‘The period of unemployment next ensuing after an individual has left his employment; (1) Voluntarily without good cause attributable to the employing unit or its agent.’ ” (My emphasis).
It is true that since that decision the legislature of Massachusetts has amended the law to make such persons eligible for benefits. Certainly this was a proper legislative function. This is the nub of my disagreement with the majority opinion. It seems crystal clear to me that our Legislature has determined that these employees were not. entitled to the benfits of the *591Act. But the majority has laid aside its judicial function and usurped the prerogative of the Legislative Department of our state government to grant them the benefits of the Act.
In the case of Mattey v. Unemployment Compensation Board of Review (1949), 164 Pa. Super. 36, 42, 63 A. 2d 429, 431, 432, the facts were analogous to those in this case. In denying benefits to the claimants, the Supreme Court of Pennsylvania said, in part:
“The purpose of the Unemployment Compensation Law-has been set forth in the declaration of public policy in section 3 of the Act of December 5, 1936, 2d Ex. Sess., P. L. (1937) 2897, 43 P. S. § 752, and reference has been made thereto in numerous decisions of the appellate courts. The unemployment compensation reserves established thereunder should be used for the payment of benefits to those who come within the objective of the Act. Payments must be made in accordance with its avowed purposes, and the Act must be given a realistic interpretation. The Act does not contemplate ‘a compensated vacation from work’ (Brilhart Unemployment Compensation Case (Department of Labor and Industry et al. v. Unemployment Compensation Board of Review), 159 Pa. Super. 567, 569, 49 A. 2d 260, 262), nor should it become ‘an invitation to a compensated rest.’ ”
Finally, the majority opinion, in rejecting appellant’s contention that a vacation without pay does not produce economic insecurity within the compass of the legislative declaration of public policy, says:
“To the worker who depends upon his weekly paycheck for his daily bread, it would appear to be tortuous reasoning indeed to say that a vacation without pay does not constitute ‘economic insecurity.’ ”
I have, never felt that the reaction of a litigant should affect our construction of a statute.
*592For reasons herein stated, I believe the judgment should be reversed.
Note. — Reported in 98 N. E. 2d 193.